Citation Nr: 1140146	
Decision Date: 10/28/11    Archive Date: 11/07/11

DOCKET NO.  09-29 797	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to dependency and indemnity compensation (DIC).


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

Kathy Diener, Associate Counsel



INTRODUCTION

The Veteran had active service from April 1958 to December 1987.  The Veteran died in March 2008.  The appellant is seeking benefits as the Veteran's surviving spouse.

This matter comes before the Board of Veteran's Appeals (Board) on appeal from October 2008 and September 2009 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines.  In her July and October 2009 substantive appeals, the appellant indicated that she desired a hearing before the Board in Washington, D.C.  In an August 2010 correspondence, she withdrew her request for a hearing.  Accordingly, the Board may proceed with review of the claims.  38 C.F.R. § 20.702(e) (2010).


FINDINGS OF FACT

1.  The Veteran died in March 2008.  The cause of the Veteran's death was multiorgan failure due to sepsis, with pneumonia and bronchiectasis/destroyed lung parenchyma as underlying causes.

2.  The conditions which caused the Veteran's death did not begin in service, may not be presumed to be related to any incident of service, including herbicide exposure, and have not been otherwise shown to be causally related to service.

3.  The Veteran was not a prisoner of war and was not in receipt of compensation at the 100 percent rate due to service-connected disabilities for a period of at least five years immediately after his discharge from active service, or for 10 or more years prior to his death; nor would he have been in receipt of such compensation in either case, but for clear and unmistakable error in a prior decision.


CONCLUSIONS OF LAW

1.  The criteria for service connection for the cause of the Veteran's death have not been met.  38 U.S.C.A. §§ 1110, 1310, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.312 (2011).

2.  The criteria for establishing entitlement to DIC benefits pursuant to 38 U.S.C.A. § 1318 have not been met.  38 U.S.C.A. § 1318 (West 2002); 38 C.F.R. § 3.22 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Notice in the context of a DIC claim "must include (1) a statement of the conditions, if any, for which a veteran was service connected at the time of his or [her] death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected."  Hupp v. Nicholson, 21 Vet. App. 342 (2007).  

The RO provided the appellant notice by letters dated in March 2008, February and July 2009.  The claims were subsequently readjudicated in a July 2009 Statement of the Case and a December 2009 Supplemental Statement of the Case.  Mayfield, 444 F.3d at 1333.

VA has obtained service treatment records and assisted the appellant in obtaining evidence.  No VA opinion has been obtained in connection with this adjudication and the Board finds that the evidence of record does not call for one.  38 C.F.R. § 3.159(c)(4).  In this case, as discussed below, there is simply no medical evidence that the conditions with caused or contributed to the Veteran's death were in any related to his time on active duty.  The only evidence indicating that the cause of death may be related to service are the appellant's own statements.  A medical examination would not likely aid in substantiating a claim when the record does not already contain an indication that the cause of death may be associated with service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

VA has substantially complied with the notice and assistance requirements and the appellant is not prejudiced by a decision on the claim at this time.

Service Connection for the Cause of the Veteran's Death

Service connection for the cause of a veteran's death may be granted if a disability incurred in or aggravated by service was either the principal or a contributory cause of death.  38 C.F.R. § 3.312(a).  For a service-connected disability to be the principal cause of death, it must singly or with some other condition be the immediate or underlying cause, or be etiologically related.  38 C.F.R. § 3.312(b).  For a service-connected disability to constitute a contributory cause, it must contribute substantially or materially.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c).

The Veteran died in March 2008.  At the time of his death, service connection was in effect for bilateral hearing loss, hypertensive cardiovascular disease, residual of sting ray spine injury, degenerative joint disease of the right hip, and scars.  His combined rating for all disabilities was 90 percent.  The Veteran was also in receipt of a 100 percent rating for total disability due to individual unemployability (TDIU).

A March 2008 death certificate listed the Veteran's immediate cause of death as multiorgan failure due to sepsis, with pneumonia and bronchiectasis/destroyed lung parenchyma as underlying causes.  Other significant conditions included acute renal failure secondary to sepsis, post hemodialysis.  Service connection was not in effect for any of these conditions, and there were no unadjudicated claims for service connection pending at his death.  The Board therefore considers whether the conditions which caused his death could have been service connected.

For service connection to be established, the evidence must show that the condition which caused the Veteran's death began in service or was otherwise causally related to an event in service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  Service connection for certain chronic diseases will be presumed to have been incurred in service if they are manifest to a compensable degree within the first year following active military service.  38 U.S.C.A. § 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

After carefully reviewing the evidence, the Board concludes that service connection for the cause of the Veteran's death is not warranted.  There is no indication in the Veteran's service treatment records that any of the conditions which directly caused or contributed to his death began during service.  The Board has also reviewed post-service private and VA outpatient treatment records.  There is no evidence that any of the conditions noted above manifested within one year of the Veteran's separation from service.  

The appellant asserts that the cause of her husband's death is related to exposure to herbicide agents in Vietnam.  A veteran who served in the Republic of Vietnam during the Vietnam era is presumed to have been exposed to certain herbicide agents (e.g. Agent Orange).  "Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).  When such a veteran contracts a disease associated with exposure to herbicides (listed in 38 C.F.R. § 3.309(e)) that becomes manifest to a compensable degree within the time period specified in 38 C.F.R. § 3.307(a), the disease will be considered to have been incurred in service, even though there is no evidence of such a disease during the period of service.  A veteran who contracts a disease not presumed under the regulation to be caused by herbicide exposure may still seek to establish service connection by offering medical evidence that his disease was actually caused by military service, including herbicide exposure.  Combee v. Brown, 34 F.3d 1039, 1042 (1994).  

The Veteran's Form DD214 establishes that he served in Vietnam; exposure to herbicides is therefore presumed.  However, none of the conditions which contributed to his death is presumed to be caused by herbicide exposure, nor is there any competent evidence of record suggesting that any of these conditions may have been causally related to herbicide exposure.  The appellant notes that hypertensive vascular disease is a condition which is presumptively due to herbicide exposure.  While service connection was in effect for this disorder, the record does not reflect that hypertension was an immediate or underlying cause of the Veteran's death; therefore, the presumption is not relevant to the current claim.  

In summary, the Veteran was not service-connected during his lifetime for any of the conditions which caused or contributed to his death.  There is no competent evidence that the conditions noted on the death certificate manifested in service or within one year of separation, and there is no competent evidence linking the fatal disease process to service.  The preponderance of the evidence is against a finding that the cause of the Veteran's death is related to service.  Therefore, service connection for cause of death must be denied.

DIC under 38 U.S.C.A. § 1318

VA will pay DIC benefits pursuant to 38 U.S.C.A. § 1318 if the Veteran's death was not the result of willful misconduct and, at the time of death, any one of the three following circumstances existed: 1) the Veteran was receiving or entitled to receive compensation for service-connected disability that was rated by VA as 100 percent disabling for at least 10 years immediately preceding death; 2) the Veteran had been rated 100 percent disabled since release from active duty and for at least five years immediately preceding death; or 3) the Veteran was rated as 100 percent disabled for a continuous period of not less than one year immediately preceding death and was a former prisoner of war who died after September 30, 1999.  38 U.S.C.A. §§ 1318, 5312; 38 C.F.R. § 3.22.

The phrase "entitled to receive" means that, at the time of death, the Veteran had a service-connected disability rated by VA as totally disabling, but was not actually receiving compensation because: (1) VA was paying the compensation to the Veteran's dependents; (2) VA was withholding the compensation to offset an indebtedness of the Veteran; (3) the Veteran had not received total disability compensation solely because of clear and unmistakable error in a VA decision; (4) the Veteran had not waived retired or retirement pay in order to receive compensation; (5) VA was withholding payments under the provisions of 10 U.S.C.A. § 1174(h)(2); (6) VA was withholding payments because the Veteran's whereabouts was unknown, but the Veteran was otherwise entitled to receive continued payments based on a total service-connected disability rating; or (7) VA was withholding payments under 38 U.S.C.A. § 5308 but determines that benefits were payable under 38 U.S.C.A. § 5309. 38 C.F.R. § 3.22(b).

The appellant in this case is not entitled to DIC benefits under 38 U.S.C.A. § 1318 because the Veteran did not meet any of the criteria in the applicable statute and regulation at the time of his death.  He was not in receipt of a total rating for at least 10 years immediately preceding his death.  In a January 2003 rating decision, the RO awarded the Veteran TDIU, effective from May 2, 2001.  Thus, the Veteran was in receipt of a total rating for approximately 6 years and 10 months.  While the Veteran was in receipt of a total rating for more than five years, this was not in effect from the time of discharge from active duty, which was December 1987.  In addition, there is no evidence or contention that the Veteran was a prisoner of war.

The Veteran did not appeal the effective date of the TDIU award, and that decision therefore became final.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.  Neither the Veteran, during his lifetime, nor the appellant has specifically pled clear and unmistakable error in any of the rating actions that would have entitled the Veteran to a total rating at any time prior to May 2001.  See Andre v. Principi, 301 F.3d 1354 (Fed. Cir. 2002) (noting that any claim of CUE must be pled with specificity); Fugo v. Brown, 6 Vet. App. 40 (1993) (holding that a valid claim of CUE requires specific allegations of CUE).

For the reasons stated above, there is no basis under the applicable statute and regulation for entitlement to DIC benefits under 38 U.S.C.A. § 1318.  The appellant's claim must therefore be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

Service connection for the cause of the Veteran's death is denied.  

Entitlement to DIC is denied.  

______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


